Case 1:18-cr-00204-NGG-VMS Document 215 Filed 12/04/18 Page 1 of 6 PageID #: 1594

  HAFETZ & NECHELES LLP
  ATTORNEYS AT LAW




  10 East 40th Street, 48th Floor
  NEW YORK, N.Y. 10016
  TELEPHONE: (2 I 2) 997-7400
  TELECOPIER. (2 I 2) 997-7646




                                                        December 4, 2018


  VIA ECF
  Honorable Vera M. Scanlon
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

          Re:    United States v. Raniere, et al., 18-cr-204 (NGG)

  Dear Judge Scanlon:

         We write on behalf of defendants Clare Bronfman, Keith Raniere, and Nancy Salzman, in
  response to the government’s letter regarding privilege dated November 27, 2018 (ECF No.
  206).

          I.     Background

          Defendants Bronfman, Raniere, and Nancy Salzman have each had materials seized by
  the government pursuant to search warrants over which they maintain an attorney-client
  privilege.1 These materials are substantial – particularly with respect to defendant Bronfman.

      •   Bronfman – To date, over 16,000 emails have been segregated from the search warrant
          return as potentially privileged Bronfman materials contained within her email account.
          This number only includes the potentially privileged emails seized pursuant to a warrant
          executed on Bronfman’s gmail account in March 2018. As the government recently
          disclosed, within the last few weeks, a second search warrant was executed on her gmail
          account, covering a much longer time period than the first warrant. Accordingly, we
          expect that the number of additional potentially privileged hits in that second search
          warrant return will be comparable to, if not more than, the 16,000 emails from the first


  1
    While discussions to date have focused on the attorney-client privilege, to our knowledge, no
  party nor any attorney has waived work-product protection with respect to any of the documents
  that are the subject of this letter. Defendants also assert work product protection to the extent it
  applies to the documents seized by the government pursuant to search warrants.
                                                   1
Case 1:18-cr-00204-NGG-VMS Document 215 Filed 12/04/18 Page 2 of 6 PageID #: 1595

  HAFETZ & NECHELES LLP

          return.

      •   Raniere – Defendant Raniere has received notice from the government that they have
          identified approximately 300 items from his email account as potentially privileged.
          However, this too, represents only the potentially privileged items contained within the
          first search warrant return. As an additional search warrant was recently executed on his
          email account, we anticipate production of additional potentially privileged items.

      •   Nancy Salzman – The government has not yet produced to Nancy Salzman’s counsel any
          potentially privileged items from the devices seized from her home, indicating that the
          government has to date either not loaded or not searched these items (or both) for
          potentially privileged materials. The government also recently obtained a new search
          warrant for the devices seized from Nancy Salzman’s house.

         For the past several months, counsel for these three defendants have been in
  communication with Assistant United States Attorney Shannon Jones, the privilege review
  attorney (henceforth “firewall team”), in order to facilitate the firewall team’s segregation of
  potentially privileged materials and review of those materials.

          To that end, defendants have provided the firewall team with whatever information has
  been requested, including providing detailed lists of attorneys and the scope and dates of their
  respective representations. Most recently, and in accordance with this Court’s November 6,
  2018 Order, defendants Bronfman and Raniere provided detailed charts to the firewall team on
  November 9, 2018 addressing the firewall team’s questions about the scope and subject matter of
  the various attorney representations. (A redacted version of those charts is being provided to the
  prosecution team under separate cover.)

          As Your Honor outlined at the November 6 conference, “the firewall AUSA” was to
  review the defendants’ updated materials after November 9 and meet and confer with defendants
  to work through any issues and attempt to identify disputes. AUSA Moira Penza confirmed at
  the status conference that it was in fact her “firewall colleague who’s going to be having these
  conversations . . . on the substantive matters.” (Transcript of Record 33-34, Nov. 6, 2018.)
  Since the November 6 conference, AUSA Jones has made discrete inquiries of defense counsel
  by email, all of which were responded to in a timely manner. The first time defendants became
  aware of the supposed discrepancies between the information provided by defendants and
  information provided by counsel for NXIVM2 was when the government’s letter was filed with

  2
    Separately, the government has been engaged in discussions with counsel for NXIVM
  regarding documents responsive to a grand jury subpoena directed to NXIVM that have been
  withheld for privilege. Pursuant to that separate process, counsel for NXIVM was asked to
  create a privilege log of documents that have been withheld. There is no need for the firewall
  team’s involvement in the privilege issues surrounding the subpoenaed documents, because the
  government does not possess the privileged documents in question and thus there is no
  possibility of the prosecution team being tainted by privileged information possessed by the
  government, as there is with the information seized from the defendants by the government
  pursuant to search warrants.
                                                   2
Case 1:18-cr-00204-NGG-VMS Document 215 Filed 12/04/18 Page 3 of 6 PageID #: 1596

  HAFETZ & NECHELES LLP

  the Court on November 27. The firewall team never identified any discrepancies to the
  defendants, and has not challenged any of the information provided by defense counsel on
  November 9.


         II.     The Parties’ Differing Views of How to Proceed with the Privilege Review
                 Process

         Defendants have proposed to the government the following procedures for resolving any
  disagreements arising from the firewall team’s review of the potentially privileged seized
  materials:

     1. The firewall team will continue its review of the potentially privileged materials,
        addressing any questions about the scope of privilege asserted to the defense teams, who
        will promptly respond to the firewall team’s inquiries;

     2. The firewall team will identify any particular documents or categories of documents it
        believes are not privileged to defense counsel;

     3. Defense counsel will respond to the firewall team’s identification of particular documents
        or categories of documents by either (a) agreeing that the documents are not privileged
        and can be passed to the prosecution team for a responsiveness review, or (b) disagreeing
        and continuing to assert privilege;

     4. The firewall team will move before Magistrate Judge Scanlon for an in camera review of
        any documents or categories of documents that are in dispute after step (3) as to which it
        determines to litigate privilege.

  The government, on the other hand, proposes that the prosecution team will litigate “whether a
  privilege exists, the scope of the privilege and whether a privilege has been waived” and that the
  prosecution team will do so without reviewing the contents of the communications in question.
  (Government’s Letter, ECF No. 206, at 2).

          Defendants’ proposed procedures would strike the appropriate balance between the
  interest of the parties and the Court in efficiently resolving any privilege disputes and protecting
  defendants’ privileged materials and information from disclosure to the prosecution team.

          First, from a practical standpoint, defendants believe that in the vast majority of
  instances, litigating whether a privilege exists, the scope of that privilege, and whether there has
  been a waiver, would depend on the specific facts and contents of the documents. It is
  impractical, and would waste the Court’s time, to try to litigate the scope of privilege in the
  abstract when such issues may be able to be resolved by conversations between the firewall team
  and defense counsel, who will both have access to the documents in question, and thus will likely
  be able to efficiently resolve most disputes without resorting to litigation. Where litigation is




                                                    3
Case 1:18-cr-00204-NGG-VMS Document 215 Filed 12/04/18 Page 4 of 6 PageID #: 1597

  HAFETZ & NECHELES LLP

  necessary, it could more efficiently be conducted between the firewall team and defendants with
  reference to the contents of the documents.

          More fundamentally, the government’s proposal will result in disclosure to the
  prosecution team of the information that defense counsel has provided to the firewall team and
  also creates a substantial risk that privileged information will be disclosed as well. Firewall
  teams are disfavored to begin with, due to the valid concern of defendants that their privileged
  information may be leaked, inadvertently or not, to the prosecution team. Many courts have
  been reluctant to engage firewall teams for this very reason, only using them as a last resort when
  the government is already in possession of potentially privileged material. In re Search Warrant
  for Law Offices Executed on March 19, 1992, 153 F.R.D. 55, 59 (S.D.N.Y. 1994) (noting “that
  reliance on the implementation of a Chinese Wall, especially in the context of a criminal
  prosecution, is highly questionable, and should be discouraged.”); United States v. Taylor, 764 F.
  Supp. 2d 230, 234 (D. Me. 2011) (“there is a healthy skepticism about the reliability of a filter
  agent or Chinese or ethical wall within a prosecutor’s office, a skepticism perhaps prompted by
  the famous failures of such a procedure”). Even the “appearance of Justice must be served, as
  well as the interests of Justice” in the criminal context and “[i]t is a great leap of faith to expect
  that members of the general public would believe any such Chinese wall would be impenetrable .
  . . notwithstanding our own trust in the honor of an AUSA.” In re Search Warrant, 153 F.R.D.,
  at 59.

           Although defendants agree that the firewall team in this case is a necessary and practical
  solution to the fact that the government is already in possession of a significant amount of
  defendants’ privileged materials, defendants do not believe that a procedure which allows for
  information to flow back and forth between the prosecution and firewall teams – creating a
  significant risk of tainting the prosecution with privileged information – is appropriate.
  Those concerns are particularly acute in this case, where the Superseding Indictment contains
  allegations involving the same litigations described in the information defense counsel provided
  to the firewall team and which are the subject of many of the privileged emails. See
  Superseding Indictment, ECF No. 50, ¶6(b) (alleging that defendants used “litigation to
  intimidate and attack” as part of the means and methods of a criminal enterprise), ¶22 (alleging
  that Raniere and Nancy Salzman conspired to “alter, destroy, mutilate and conceal” video
  recordings “with the intent to impair such objects’ integrity and availability for use in” the
  NXIVM Corp., et al. v. Ross Institute, et al., 06-cv-1051 (D.N.J.) litigation).3 In particular, the
  government’s proposal would cause the firewall team to reveal to the prosecution team
  information provided by defendants about defendants’ role in and communications regarding
  some of the same litigation that is the subject of the criminal charges against them. Disclosure of
  this information to the prosecution team, even if not covered by the attorney-client privilege,
  implicates defendants’ Fifth Amendment rights against self-incrimination. In the context of
  requiring defendant to provide expert disclosure of mental health information relevant to the
  punishment phase of a capital case to a government taint team, Judge Garaufis recognized the

  3
    There is particularly no need to take the risk of allowing for a permeable wall between the
  firewall and prosecution teams here, where the government has informed us that the firewall
  team will only resolve issues of pure privilege, leaving questions of responsiveness to the
  prosecution team.

                                                    4
Case 1:18-cr-00204-NGG-VMS Document 215 Filed 12/04/18 Page 5 of 6 PageID #: 1598

  HAFETZ & NECHELES LLP

  inherent “concern[] with a potential breakdown of the firewall (whether intentional or
  unintentional), [and] the need to protect the Defendant’s constitutional rights,” United States v.
  Wilson, 493 F. Supp. 2d 348, 357 (E.D.N.Y. 2006), and ordered the appointment of a taint
  attorney from another district to ensure that no information passed from the firewall team to the
  prosecution team. Id.

          To address such concerns in the context of a privilege review, courts throughout the
  country have implemented procedures similar to those proposed by defendants above. See
  United States v. Winters, 2006 U.S. Dist. LEXIS 70488, at *5-6 (S.D.N.Y. Sep. 27, 2006); In re
  Investigation of Bay Ingram, 915 F. Supp. 2d 761, 763 (E.D. La. 2012); United States v.
  Pedersen, No. 12-00431, 2014 U.S. Dist. LEXIS 106227, at *93-94 (D. Or. Aug. 4, 2014). In
  these cases, the firewall team reviews the potentially privileged materials, raising any questions
  about the scope of privilege asserted to the defense teams; the firewall team identifies any
  particular documents it determines are not privileged to defense counsel; defense counsel
  responds to the firewall team’s identification of documents by either (a) agreeing that the
  documents are not privileged and can be passed to the case team, or (b) disagreeing and
  continuing to assert privilege. Courts then address any disagreements by reviewing the
  documents in-camera and/or by entertaining argument from counsel with the most knowledge
  about the issues—defendants’ counsel and the firewall team.

           The government looks to United States v. Juan Angel Napout, 15-cr-252 (PKC) (RML),
  to support its view that it is permissible for the prosecution team to argue these privilege
  disputes. Yet, in that matter the court also held an ex-parte hearing with the firewall team to
  address attorney-client protections, sealing the resulting Order to only those attorneys. United
  States v. Napout, No. 15-252, 2018 U.S. Dist. LEXIS 105328, at *38 (E.D.N.Y. June 22, 2018)
  (“holding a sealed hearing with [defendant], his attorneys, and the government's privilege team,
  the Court issued an order, dated November 11, 2017, denying [defendant]'s motion to exclude
  the messages”); (see also ECF No. 796.) Even for the hearing referenced in the Government’s
  Letter before Magistrate Judge Robert M. Levy, the only information given to the prosecution
  team was a chart indicating the attorney name, domain name, firm name and dates of
  representation. (See ECF No. 420, Exhibit H.) Defendants have previously provided the
  prosecution team with much of this information and are providing contemporaneously with this
  letter a redacted version of the current privilege charts displaying the same updated information
  in these categories as the firewall team possesses.

         III.    The Government’s Complaints About Defendants’ Assertions of Privilege Could
                 Efficiently Be Resolved by Defendants’ Proposed Procedure

          The inconsistencies identified in the November 27 letter by the prosecution team are
  exaggerated and could most likely be resolved by a meet-and-confer among the firewall team
  and the parties. For example, the government claims that Bronfman identifies Jonathan Ware as
  an attorney who represented NXIVM and with whom she had privileged communications in her
  capacity as a representative of NXIVM. On the other hand, the government claims, counsel for
  NXIVM has identified Bronfman in her personal capacity as the privilege-holder of

                                                   5
Case 1:18-cr-00204-NGG-VMS Document 215 Filed 12/04/18 Page 6 of 6 PageID #: 1599

  HAFETZ & NECHELES LLP

  communications between Bronfman and Ware on NXIVM’s server. 4

          It is not correct that Bronfman only identified Jonathan Ware as an attorney with whom
  she communicated in her capacity as a representative of NXIVM. As shown in the privilege
  chart sent on November 9, Bronfman also identified Ware as an attorney with whom she dealt on
  behalf of several entities of which she is the sole owner or director. 5 The privilege log provided
  by NXIVM’s counsel does not conflict with these representations, and in fact shows that the
  privilege asserted over documents on NXIVM’s servers includes communications with Ware in
  several capacities: as an attorney for NXIVM, for Bronfman personally, and for other entities of
  which Bronfman was the owner or director. The government’s assertion that counsel for
  NXIVM, “informed the government that . . . Mr. Ware did not represent Nxivm” misrepresents
  the contents of NXIVM counsel’s privilege log. (Government’s Letter, ECF No. 206, at 1.)

          Defendants’ proposal does not amount to a suggestion that we litigate privilege on a
  document-by-document basis. Rather, we propose that the firewall team and defense counsel
  work together to resolve any outstanding issues regarding the scope of privilege, and that the
  parties then litigate any remaining areas of dispute with respect to particular documents or
  categories of documents that the firewall team determines to challenge privilege on. We oppose
  the prosecution team’s proposal in which it plays a key role in determining which privileges to
  challenge, litigates those challenges, and in the process obtains discovery from defendants
  regarding litigations that are part of the prosecution team’s theory of criminality in this case,
  thereby encroaching on defendants’ privilege against self-incrimination.

         Defendants thus respectfully request that the Court issue an order detailing the
  appropriate firewall team procedures in this case consistent with the process recommended by
  Defendants above.

                                                       Respectfully submitted,

                                                                 /s/

                                                       Kathleen E. Cassidy

  cc:    All parties (by ECF)
         AUSA Shannon Jones, Privilege Review Attorney (by email)
         Michael J. Sullivan, Esq., Counsel for NXIVM (by email)

  4
    The government’s assertion that the prosecution team is in a better position to identify
  inconsistencies as to claims of privilege like the example referenced should be disregarded, as no
  case-specific knowledge is required to compare the privilege assertions made by defendants to
  the privilege log submitted by NXIVM’s counsel.
  5
    Counsel for defendants has not undertaken to create a privilege log, nor is one necessary where
  the government’s firewall team is in possession of the potentially privileged documents and can
  raise questions where appropriate about the scope of the privilege or challenge its application in
  certain circumstances.
                                                   6
